Citation Nr: 0216066	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  94-44 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and a counselor


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 4, 1964 to July 
11, 1968 and from August 13, 1968 to December 6, 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri and No. Little Rock, Arkansas, which denied the 
benefits sought. 

The case was previously before the Board, on several 
occasions, most recently, in December 2000, at which time it 
was Remanded to afford the veteran another opportunity to 
provide evidence of a verifiable stressor.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  

Although the currently assigned rating for diabetes is at the 
20 percent level, the claimant had filed a notice of 
disagreement with respect to an October 2001 rating, which 
originally established service connection at a 10 percent 
level for that disability.  Even though the RO has reported 
that the assignment of a 20 percent rating constitutes a full 
grant of benefits sought, the record does not clearly support 
such a conclusion.  A subsequent increase which does not 
constitute a full grant of the benefit sought does not remove 
an increased rating issue from appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  For all the reasons set 
forth above, the claims for TDIU and for increased evaluation 
for diabetes mellitus are remanded to the RO for disposition 
as appropriate.  Manlincon v. West, 12 Vet App 238 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

3.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

4.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified stressor.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal principally arises out of the veteran's claim for 
service connection for PTSD.  In particular, the veteran 
maintains that he was exposed to stressful incidents during 
service in Vietnam, and that these incidents (including 
combat) led to his development of PTSD.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

Assorted communications, such as the letter of December 20, 
2000 to the veteran as well as the Board's December 8, 2000 
Remand, have informed him of his responsibility to submit 
evidence of a verifiable stressor.   The veteran has been 
sufficiently informed as to which information and evidence 
that he is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on his 
behalf.  Under the circumstances of this case, where there 
has been substantial compliance with the VCAA, additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
concludes that given the completeness of the present record 
which shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, and numerous attempts 
have been made to verify his claimed stressors.  The veteran 
has been offered an opportunity to submit additional evidence 
in support of his claim.  In short, the Board concludes that 
the duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim, and the Board will proceed with appellate disposition 
on the merits.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In particular as relates to a claim for PTSD, prior to March 
7, 1997, governing regulations provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  VA would ordinarily be justified in 
concluding that certain military citations constitute 
sufficient evidence, in the absence of evidence to the 
contrary, that a particular veteran engaged in combat.  
However, the records do not document receipt of such 
decorations and awards indicative of combat, and, 
accordingly, that weighs against the claim in this instance.  
Moreover, the veteran is reported to have served as a radio 
operator with the U.S. Navy rather than as an infantryman in 
the Army or Marine Corps, which further suggests that, while 
he was in a combat area, he did not personally engage in 
combat with the enemy.  Accordingly, the Board considers that 
the preponderance of the evidence is against the veteran 
having served in combat. 

Assuming, without conceding, that a diagnosis of PTSD in the 
record is adequate, there is a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Cohen.  
Nevertheless, the occurrence of a stressor is an adjudicatory 
determination.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" is necessary for such 
stressors and may be obtained from service records or other 
sources.  Moreau, supra.  However, the United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

The RO sought to obtain verifiable evidence of the numerous 
alleged incidents advanced as stressors.  Based on the lay 
statements of record and the responses from official 
agencies, it is concluded that no incident reports capable of 
verification of the claimed stressors were filed.  The lay 
statements from his wife or others either are not based on 
first hand knowledge of the claimed incidents or do not place 
the veteran in the area where he claimed to have viewed the 
purported stressors and, thus, are not entitled to any more 
probative value than the veteran's. 

In this case, the source evidence of the stressors derives 
from the veteran alone and has not been verified.  
Accordingly, it is concluded that, even if the veteran 
carried diagnoses that unequivocally include PTSD, such 
diagnosis would be based on a stressor, which has been 
defined by the Court as inadequate as a matter of law to 
constitute "credible supporting evidence."  Hence, it would 
not be profitable to obtain additional medical evidence, in 
view of the absence of a confirmed stressor. 

Pursuant to the Board's December 2000 Remand, the veteran was 
afforded additional opportunity to provide evidence of in 
service stressors.  However, a response dated in February 
2001 was limited to duplicates of evidence previously 
submitted.  Moreover, the veteran acknowledged in outpatient 
treatment records dating from February 2001 that he could not 
remember dates or names associated with his claimed 
stressors.

Specifically, the Board finds that what ultimately is at the 
heart of this matter is whether the appellant's accounts of 
events in service and of subjective symptoms allegedly 
stemming from these event are credible in the sense that they 
were presented for purposes other than simply an attempt to 
secure compensation benefits.  The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.

The Board, in its December 2000 Remand, discussed how the 
veteran changed his account of claimed stressors, such as 
from admitting that he did not engage in combat and, in a 
clinical setting, admitting that he did not witness any 
significant trauma in Vietnam to claims that he did engage in 
combat and that he witnessed significant trauma.  Other 
anomalies in his claimed stressors, such as those surrounding 
the decapitation of a fellow sailor, are amply set forth in 
greater detail in the Board December 2000 remand.  The Board 
finds that critical to the question is not simply the lack of 
support or silence of service department records as to 
claimed events in service, but the actual refutation of 
several of the veteran's accounts by service department 
records.  Also decisive is the lack of consistency of the 
appellant's accounts before and after the time he filed a 
claim for compensation benefits and in the course of his 
claim.  Therefore, the Board finds that the veteran lacks 
credibility.  

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, diagnoses of post-traumatic stress disorder are not 
sufficient to support the claim.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged post-traumatic 
stress disorder had its origins in the veteran's service.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); West v. 
Brown, 7 Vet. App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, 
the diagnosis of post-traumatic stress disorder was based on 
a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West, 
7 Vet. App. at 78.  The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2002).  Accordingly, the 
Board concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.

The veteran's representative now asserts that the RO failed 
to comply with the Board's December 2000 Remand directives to 
contact the United States Armed Forces Center for Research of 
Unit Records (AFCRUR) and also to afford him an examination.  
In this case, the Board notes that the veteran failed to 
provide any additional verifiable stressors which could be 
verified.  Moreover, the Board is of the opinion that to have 
the veteran examined again in a case where his statements 
regarding the claimed stressors are not only unconfirmed but 
not credible would serve no purpose.  Thus, the Board 
considers the objectives of the remand to have been 
completely satisfied without any prejudice to the veteran.  
Stegall v. West, 11 Vet. App. 268 (1998).

There do not appear to be any outstanding treatment records 
pertinent to this appeal, and the veteran has been put on 
notice as to the evidence needed to establish his claim.  In 
view of the medical evidence of record of the current 
disorder and the absence of any evidence of problems or 
complaints in service or medical evidence of a relationship 
between the current disorder and service, further development 
or examination is not considered necessary.  The 
preponderance of the evidence is against the veteran's claim.  
As such. there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 



REMAND

The RO has not issued a statement of the case on the issue 
pertaining to increased rating for diabetes mellitus.  Where 
a veteran has submitted a timely notice of disagreement with 
an adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran now holds a 20 percent rating for diabetes 
mellitus, a 10 percent rating for each lower extremity for 
mild distal symmetrical peripheral neuropathy secondary to 
diabetes mellitus, as well as a 10 percent evaluation for a 
scar on the left upper side of the face, for a combined 40 
percent evaluation.  

The Board additionally observes that the RO last considered 
the claim for entitlement to TDIU in a March 2001 
supplemental statement of a the case, at which time the 
veteran had only established an overall 10 percent rating for 
service connected disabilities for a skin disorder.  However, 
as noted above, service connection for diabetes mellitus and 
for peripheral neuropathy of the lower extremities was 
subsequently established.  Yet, those additional service 
connected disabilities were not considered by the RO in the 
context of the claim for TDIU.  Pertinent evidence relating 
to those additional service connected disabilities associated 
with diabetes has not been considered in the context of the 
veteran's claim for TDIU.  The Board also notes that new 
evaluation criteria for skin disorders have been promulgated 
since the veteran's service-connected skin disorder was 
considered in the context of the TDIU claim and should be 
factored into the evaluation of the claim. 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should issue a statement of 
the case to the veteran and 
representative addressing the issue of 
entitlement to an increased rating for 
diabetes mellitus.

2.  The RO should consider the veteran's 
claim for TDIU with regard to all service 
connected disabilities and the new 
evaluation criteria pertaining to skin 
disorders and issue a suitable 
supplemental statement of the case. 

3.  After completion of the above and any 
additional development requisite for 
compliance with the VCAA, and after the 
veteran has been given the opportunity to 
respond thereto, the claims file should 
be returned to the Board for further 
appellate decision, if in order.  
However, the issue concerning increased 
rating for diabetes mellitus should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and Kutscherousky v. West, No. 98- 
2267 (U.S. Vet. App. May 4, 1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

